The petitioner in proper person has filed in this Court a petition seeking to have the Court issue mandatory order against respondent, the Clerk of the Floyd Circuit court directing respondent furnish to him a certified copy of the record of a trial in that Court in which he was convicted of a felony.
We cannot determine the merits of the petition or his rights as presented by his pleading. The Court to without jurisdiction; Constitution, sec. 110; KRS sec. 21.050. Proceedings of this nature must be instituted in the Circuit Court against the officer of that Court, Should such proceedings be had and the ruling be adverse to petitioner, his remedy in by appeal to this Court. Hargis v. Bach, 291 Ky. 766,165 S.W.2d 565; Sandusky v. Alsmiller, 291 Ky. 666,165 S.W.2d 342.
The petition is dismissed.